UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6297



FRANK BOSTON,

                                              Plaintiff - Appellant,

          versus


DEBIE BENJAMIN, property control officer; JOHN
DOE, deputy warden, sued in his individual
capacity; JANE DOE, head property control
officer, sued in her individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   Patrick Michael Duffy, District
Judge. (CA-01-151-2-23)


Submitted:   April 25, 2002                   Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Boston, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Frank Boston appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint.           Appellant’s case

was   referred   to   a   magistrate       judge   pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (1994).        The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation in a timely manner.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.            See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file timely objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2